Title: To Thomas Jefferson from William C. C. Claiborne, 1 June 1807
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dr Sir,
                            
                            June 1st. 1807 at New-Orleans.
                        
                        Mr. Clark has arrived, and every exertion is making to induce him, to take a violent part against the late
                            proceedings here; A splendid Dinner has been given him, at which Edward Livingston presided as President, assisted by Mr
                            Phil: Jones, and Mr. Ross a dismissed Sheriff.—Among the Guests were, the Judges of the Superior Court, and James Workman
                            late Judge of the County of Orleans; The Collector of the Port (Mr. Brown) the Ci-devant Mayor of New-Orleans, and Mr.
                            Alixander, who was Sent to Washington.—The Gentlemen not being content themselves with entertaining Mr. Clark, propose
                            that their wives should do so likewise, and the Ladies I understand contemplate giving him a grand
                            fete in a few Days. The Faction are spending very unnecessarily their money, for I have no doubt, but Mr. Clark would from
                                choice, fall into their views.
                        It is reported and believed that Genl Adair is on his way to this City—if this be so, I shall on his arrival
                            apply to Judge Hall to have him bound to his good behaviour,—but I do not know that, the Judge will deem it proper to do
                            so, and if he should refuse, I have no doubt, but a public Dinner will be immediately given to Adair.
                        I saw Mrs. Trist the elder on yesterday; she enjoys good health & spirits; but is not pleased with the
                            spirit of party which rages here;—I believe also, that the old Lady does not admire the Choice of a husband which Mrs.
                            Trist the younger, is about making; Mr. Phil: Jones I learn, is the favorite of the young widow, & is shortly (it is
                            said) to be married to her. 
                  Accept my best wishes. I am Dr Sir, Your faithful friend
                        
                            William C. C. Claiborne
                            
                        
                    